DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/13/2020. The applicant submits three Information Disclosure Statements dated 02/19/2020, 12/14/2020, and 06/09/2021. The applicant claims Domestic priority to a provisional application dated 02/14/2019. The applicant does not claim Foreign priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 8, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bando US 2019/0286121 in view of Pillar US 2004/0133319.
As per claim 1, A system for digital twinning a refuse vehicle, the system comprising: 
a refuse vehicle comprising: 
a sensor; (Bando paragraph 0050 discloses, “The vehicle 5 further includes an imaging unit 4 (on-board cameras) and a sensor unit 51.” And paragraph 0067 discloses, “a GPS (Global Positioning System) sensor for acquiring information on the location of the mobile terminal 1, and so on.”)
a device; (Bando paragraph 0067 discloses, “The sensor unit 15 has sensors for detecting information related to the mobile terminal 1.”) and 
an electronic control system; (Bando paragraph 0068 discloses, “The control unit 16 is a so-called microcomputer including a CPU (Central Processing Unit), a RAM (Random Access Memory), and a ROM (Read Only Memory) (not shown in the drawings). The control unit 16 performs information processing and information transmission and reception on the basis of a 
a controller configured to: 
receive a plurality of datasets from at least one of the sensor, the device, or the electronic control system; (Bando paragraph 0060 discloses, “In the present embodiment, in the sensor unit 51, for example, a vehicle velocity sensor for detecting the velocity of the vehicle, a steering angle sensor for detecting the rotation angle of the steering, a shift sensor for detecting the operation position of the shift lever of the transmission of the vehicle, an illuminance sensor for detecting the illuminance in the surrounding area of the vehicle, a vibration sensor for detecting vibration of the vehicle, a tilt sensor for detecting the tilt of the vehicle, obstacle sensors for detecting people, animals, vehicles, and other objects in the surrounding area of the vehicle, and so on are included.”)
generate a virtual refuse vehicle based on the plurality of datasets, the virtual refuse vehicle comprising a visual representation of the refuse vehicle and the plurality of datasets, each of the plurality of datasets mapped to one of the sensor, the device, or the electronic control system; (Pillar paragraph 0082 teaches, “At steps 254 and 256, PDA 60 displays the status information including the location of vehicles 200. In an exemplary embodiment, PDA 60 may display a map (e.g., city map, topographical map, etc.) with icons representing vehicles 200 superimposed on the map at locations corresponding to the actual position of vehicles 200.” It isn’t clear what operate a display constitutes it is interpreted to mean display)
operate a display of a user device to provide the visual representation of the refuse vehicle and one or more of the plurality of datasets to a user. (Pillar paragraph 0035 teaches, 
            Bando discloses a remote vehicle control device and remote vehicle control method. Bando does not disclose a virtual refuse vehicle displayed on a display. Pillar teaches of a refuse vehicle represented as a virtual image on a display. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Pillar et.al. into the invention of Bando. Such incorporation is motivated by the need to ensure accurate and safe control of a refuse vehicle whilst being operated via remote control.  
As per claim 3, The system of claim 1, wherein the electronic control system comprises at least one of an engine control unit (ECU), a transmission control unit (TCU), a powertrain control module (PCM), a brake control module (BCM), a central control module (CCM), a central timing module (CTM), a general electronic module (GEM), a body control module (BCM), a suspension control module (SCM), a traction control module, an airbag module, an anti-theft module, a cruise control module, an electronic steering module, a fuel pump control module, an injector driver module, an instrument cluster control module, a keyless entry module, a lighting module, a transfer case module, a wiper motor control module, or a vehicle communications module. (Bando paragraph 0060)
As per claim 4, The system of claim 1, wherein the controller is configured to: convert the plurality of datasets from the sensor, the device, and the electronic control system of the refuse vehicle to time-series data; and generate the virtual refuse vehicle based on the time-series data. (Bando paragraph 0080 discloses, “Referring to FIG. 7, an exemplary embodiment of a method for fleet monitoring and real-time mission readiness assessment using PDA 60 is shown. is useable to obtain a real time assessment of each vehicle 200 in a fleet of vehicles.”)
As per claim 8, A method for displaying information of a refuse vehicle, the method comprising: 
obtaining a plurality of datasets from a sensor, a device, or a system of the refuse vehicle; (Bando paragraph 0060 discloses, “In the present embodiment, in the sensor unit 51, for example, a vehicle velocity sensor for detecting the velocity of the vehicle, a steering angle sensor for detecting the rotation angle of the steering, a shift sensor for detecting the operation position of the shift lever of the transmission of the vehicle, an illuminance sensor for detecting the illuminance in the surrounding area of the vehicle, a vibration sensor for detecting vibration of the vehicle, a tilt sensor for detecting the tilt of the vehicle, obstacle sensors for detecting people, animals, vehicles, and other objects in the surrounding area of the vehicle, and so on are included.”)
generating a digital twin of the refuse vehicle, the digital twin comprising: the plurality of datasets, each mapped to a corresponding sensor, device, or system; (Pillar paragraph 0082 teaches, “At steps 254 and 256, PDA 60 displays the status information including the location of vehicles 200. In an exemplary embodiment, PDA 60 may display a map (e.g., city map, topographical map, etc.) with icons representing vehicles 200 superimposed on the map at locations corresponding to the actual position of vehicles 200.” It isn’t clear what operate a display constitutes it is interpreted to mean display) and 
a graphical representation of the refuse vehicle; (Pillar paragraph 0082 teaches, “At steps 254 and 256, PDA 60 displays the status information including the location of vehicles 200. In an exemplary embodiment, PDA 60 may display a map (e.g., city map, topographical map, etc.) 
receiving a request, at a user device, to display the digital twin of the refuse vehicle; (Pillar paragraph 0081 teaches, “Much of the status information in control systems 212 is constantly updated and stored so that PDA 60 only needs to request the information.”) and 
operating a display of the user device to provide the graphical representation of the refuse vehicle and one or more of the plurality of datasets in response to the request. (Pillar paragraph 0035 teaches, “Display 16 is also capable of displaying graphics of various mechanical systems of vehicle 10 so that the operator can easily ascertain the position or status of the particular vehicle component. This is especially useful for equipment service vehicles that have external apparatus that is moveable (e.g., refuse loader on a refuse loading vehicle, aerial on a fire fighting vehicle, hydraulically powered arm on a palletized load transport vehicle). And paragraph 0038 teaches, “Additional operator interfaces 14 may be helpful on equipment service vehicles such as refuse handling vehicles or fire fighting vehicles where the operator may need to control the functions of the vehicle while outside of the operator compartment.”)
As per claim 12, The method of claim 11, wherein the chassis sensor, the chassis device, or the chassis system comprises any of: an engine control unit (ECU); a transmission control unit (TCU); a virtual engine control unit (VECU); or a fuel sensor. (Bando paragraph 0060)
As per claim 13, The method of claim 11, wherein the body sensor, the body device, or the body system of the refuse vehicle comprise any of: a sensor for a pneumatic device of the refuse vehicle; a sensor for a hydraulic device of the refuse vehicle; a camera; a human machine interface (HMI); or a global positioning system (GPS). (Bando paragraph 0067 discloses, “a GPS 
As per claim 15, The method of claim 8, further comprising: receiving a command, at the user device, to adjust an operation of a system of the refuse vehicle; generating control signals for the system of the refuse vehicle in response to the command; and operating the system of the refuse vehicle according to the control signals. (Bando paragraph 0024 discloses, “According to the configuration of the present invention, people may perform remote control on the vehicle while checking the surrounding area of the vehicle on the synthetic images.”)

Claims 2, 11, 14, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bando US 2019/0286121 in view of Pillar US 2004/0133319.
As per claim 2, The system of claim 1, wherein: one or more of the plurality of datasets relate to chassis information of the refuse vehicle; (Bando paragraph 0060 discloses sensors that collect data from various aspects of the vehicle and the clause doesn’t specify what information is gathered.)
one or more of the plurality of datasets relate to body information of the refuse vehicle; (Bando paragraph 0060 discloses sensors that collect data from various aspects of the vehicle and the clause doesn’t specify what information is gathered.)and 
one or more of the plurality of datasets relate to third party information of the refuse vehicle. (McSweeney paragraph 0096)
Bando discloses a remote vehicle control device and remote vehicle control method. Bando does not disclose controlling a vehicle through a cloud network system. McSweeney teaches controlling a vehicle via cloud network to include a refuse type vehicle. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of McSweeney et.al. into the invention of Bando. Such incorporation is motivated by the need to ensure accurate and safe control of a refuse vehicle whilst being operated via remote control.  
As per claim 11, The method of claim 8, wherein the plurality of datasets are obtained from: 

a body sensor, a body device, or a body system of the refuse vehicle; (Pillar paragraph 0033 teaches, “Input devices 30 and output devices 40 are generally located on the chassis of vehicle 10.”) and 
a third party sensor, a third party device, or a third party system of the refuse vehicle. (McSweeney paragraph 0096)
As per claim 14, The method of claim 11, wherein the third party sensor, the third party device, or the third party system of the refuse vehicle comprise any of: an object detection system; a driver behavior system; an advanced driver assistance system (ADAS); a safety system; or a weighing system. (Bando paragraph 0060 discloses, “obstacle sensors for detecting people, animals, vehicles, and other objects in the surrounding area of the vehicle, and so on are included.”) and (McSweeney paragraph 0096)
As per claim 17, A cloud computing system for a plurality of refuse vehicles, the cloud computing system comprising: 
a cloud device comprising a processor configured to: 
wirelessly communicate with a plurality of refuse vehicle controllers to obtain operational data of each of the plurality of refuse vehicles, each of the plurality of refuse vehicle controllers positioned locally at a corresponding refuse vehicle, and configured to obtain chassis information, body information, and third party information from sensors, systems, or devices of the corresponding refuse vehicle; (Bando paragraphs 0067 and 0068) and (McSweeney paragraph 0096 teaches, “In the system 61 shown, the control centre computer will preferably comprise a cloud based application that includes a database of all the households and the contact 
 generate a digital twin for each of the plurality of refuse vehicles using the operational data, the digital twin comprising a graphical representation of the corresponding refuse vehicle and the operational data corresponding to the refuse vehicle; (Pillar paragraph 0082 teaches, “At steps 254 and 256, PDA 60 displays the status information including the location of vehicles 200. In an exemplary embodiment, PDA 60 may display a map (e.g., city map, topographical map, etc.) with icons representing vehicles 200 superimposed on the map at locations corresponding to the actual position of vehicles 200.” It isn’t clear what operate a display constitutes it is interpreted to mean display) and 
a user device comprising a processor and a display, the processor of the user device configured to: 
receive one or more of the digital twins from the processor of the cloud device; (McSweeney paragraph 0096) and (Pillar paragraph 0082) and 
operate the display of the user device to provide the graphical representation of the one or more digital twins and the operational data that corresponds to the one or more digital twins. (Pillar paragraph 0035 teaches, “Display 16 is also capable of displaying graphics of various mechanical systems of vehicle 10 so that the operator can easily ascertain the position or status of the particular vehicle component. This is especially useful for equipment service vehicles that have external apparatus that is moveable (e.g., refuse loader on a refuse loading vehicle, aerial on a fire fighting vehicle, hydraulically powered arm on a palletized load transport vehicle). And 
As per claim 18, The cloud computing system of claim 17, wherein the processor of the cloud device is configured to store the plurality of digital twins in a database. (Pillar paragraph 0007 teaches, “The personal digital assistant is capable of being connected to receive I/O status information from each vehicle in the fleet of vehicles by way of a wireless communication network, the personal digital assistant being capable of generating a report that compares utilization information for each of the vehicles.”)
As per claim 19, The cloud computing system of claim 17, wherein the operational data of each of the plurality of refuse vehicles is time-series data collected by the controllers of the refuse vehicles from the sensors, systems, or devices of the refuse vehicle over a time period. (Bando paragraph 0080 discloses, “Referring to FIG. 7, an exemplary embodiment of a method for fleet monitoring and real-time mission readiness assessment using PDA 60 is shown. The method shown in FIG. 7 is useable to obtain a real time assessment of each vehicle 200 in a fleet of vehicles.”)

Allowable Subject Matter
Claims 5 – 7, 9, 10, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666